Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Frederick W. Tong on 09/07/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 11/18/2020:
Claim 44, 
In line 12, replace “device” with ---appliance---
In line 19, after “opposing teeth” insert ---, wherein the appliance is not a dental aligner---
Claims 52 & 53: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 44-51 are allowed. The art of record does not teach or render obvious a dental appliance for improving the appearance of a patient's teeth including a single arch having a plurality of adjacent simulated teeth having a cross section following the contours of said patient's teeth, the simulated teeth having an opaque color selected to simulate the color of natural teeth and a selected contour, an inner facial surface adapted to conform to  a facial surface of the patient's opposing teeth, an inner lingual surface adapted to conform to  a lingual surface of patient's opposing teeth, an inner occlusal surface adapted to conform to occlusal surface of the patient's opposing teeth and at least two retentive points that fits under the contours of patient's teeth and do not impinge into the patient's gingival tissue when the retentive points secure the dental appliance onto patient's teeth; the retentive points secures the appliance to the patient's teeth by flexing when riding over the contour of the patient's teeth when inserted onto the patient's teeth and then returning to the dental appliance's original configuration when said retentive point fits under the contour of the patient's teeth and the inner occlusal surface is adapted to conform to said occlusal surface of patient's opposing teeth, the appliance is not an aligner  in combination with limitations set forth in the claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772